Mr. JUSTICE ADESKO delivered the opinion of the court: Plaintiffs, Midway Technical Institute, Inc., and Hazel W. Gray, brought an action against Efijah Muhammad, John Ali, John Hassan, Raymond Sharieff, The Nation of Islam, The University of Islam, Progressive Land Developers, Inc., (hereinafter Progressive) and Muhammad Speaks, for breach of purchase contract. Defendants faffed to appear and a default judgment was entered against them for $125,909. On September 21, 1970, defendants filed special and Hmited appearances for the purpose of contesting the service of summons. After a hearing, the court quashed the service of summons and execution, and vacated the default judgment. The only question raised on appeal is whether vafid service of summons was obtained on defendants Progressive and Muhammad Speaks. The record clearly reflects that Progressive was not served. Raymond Sharieff, president and registered agent of Progressive, testified that he had not been served and that the corporations registered office is located at 6839 South Cregier. Deputy Sheriff Piecuch testified that he had not served Sharieff and that he allegedly served Progressive at 2548 South Federal, although he did not know whom he had served. Abass RassouII, who worked at 2548 South Federal, testified that he had no dealings with Progressive. The court found that Deputy Sheriff Piecuch’s purported return to show service upon John Hassan was falsified. After the alleged service upon Hassan, someone added in a different color ink, the language “Agent for Progressive Land Developers.” The record also indicates that Muhammad Speaks was not served. Deputy Sheriff Piecuch testified that he did not know whom he served at 2548 South Federal. Abass RassouII, was served by Piecuch, but RassouII testified that he performed no duties for Muhammad Speaks. Although Piecuch’s returns showed that he served John Hassan and John Ali, and Piecuch later testified he did not know who Hassan and Ah were, further testimony showed that Hassan and Ali were not served and the court found that these returns were falsified. Plaintiffs failed to serve any officer or agent of Muhammad Speaks. For the reasons given, the judgment of the Circuit Court of Cook County is affirmed. Judgment affirmed. DIERINGER, P. J., and BURMAN, J., concur.